[Cite as Sferra v. Painesville Mun. Court, 2021-Ohio-1261.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                          LAKE COUNTY, OHIO


 MATTHEW L. SFERRA,                                       :   PER CURIAM OPINION
                                                          :
                  Relator,
                                                          :   CASE NO. 2021-L-031
         - vs -
                                                          :
 STATE OF OHIO,
 PAINESVILLE MUNICIPAL COURT,                             :

                  Respondent.                             :


 Original Action for Writ of Prohibition and Writ of Mandamus

 Judgment: Petition dismissed.


 Matthew L. Sferra, pro se, 21 Everett Rd., Painesville, OH 44077 (Relator).

 Joseph M. Gurley, City of Painesville Law Director, 270 E. Main St., Painesville, OH
 44077 (For Respondent).


PER CURIAM.


        {¶1}      Respondent moves for dismissal of the petition for a writ of mandamus and

a writ of prohibition filed by relator, Matthew L. Sferra. Respondent argues the petition

fails to state a claim upon which relief can be granted. For the following reasons,

respondent’s motion to dismiss is granted.

        {¶2}      Sferra’s petition stems from traffic charges pending against him in the

Painesville Municipal Court. Sferra claims that the trial court has not proved its jurisdiction

over him. Sferra argues that a writ of mandamus should issue directing the action pending
in the municipal court be dismissed, and a writ of prohibition should issue to prevent the

municipal court from proceeding any further with the pending traffic action or any other

action against him.

       {¶3}    As respondent has moved to dismiss strictly on the basis that Sferra has

failed to state a claim, we will limit our review of Sferra’s petition accordingly and disregard

any procedural issues.

       {¶4}    Dismissal of an original action is “appropriate if after presuming the truth of

all material factual allegations of [relator’s] petition and making all reasonable inferences

in [his] favor, it appear[s] beyond doubt that [he] could prove no set of facts entitling [him]

to the requested extraordinary relief.” (Citation omitted.) State ex rel. Scott v. Cleveland,

112 Ohio St.3d 324, 2006-Ohio-6573, 859 N.E.2d 923, ¶ 14. Respondent contends that

Sferra has not a stated a claim in his petition that would entitle him to a writ in mandamus

or in prohibition.

       {¶5}    “It is well-settled that in order for a writ of mandamus to issue the relator

must demonstrate (1) a clear legal right to the relief prayed for; (2) respondents are under

a clear duty to perform the acts; and (3) relator has no plain and adequate remedy in the

ordinary course of law.” (Citations omitted.) State ex rel. Natl. Broadcasting Co., Inc. v.

Cleveland, 38 Ohio St.3d 79, 80, 526 N.E.2d 786 (1988); State ex rel. Reese v. Logan,

11th Dist. Trumbull No. 2019-T-0041, 2019-Ohio-3447, ¶ 6.

       {¶6}    For a writ of prohibition to issue, the relator must prove: “(1) a judicial officer

is about to use judicial or quasi-judicial power; (2) the proposed use of power is

unauthorized under the law; and (3) unless the writ is issued, the relator will suffer harm

for which there is no other adequate remedy in the ordinary course of the law.” State ex




                                                2
rel. Grant v. Collins, 11th Dist. Lake No. 2016-L-106, 2017-Ohio-1338, ¶ 6, citing State

ex rel. Smith v. Hall, 145 Ohio St.3d 473, 2016-Ohio-1052, 50 N.E.3d 524, ¶ 7. “The writ

cannot be employed to prevent an erroneous judgment or to correct mistakes in a lower

court proceeding.” (Citation omitted.) Grant at ¶ 6.

       {¶7}   An “‘appeal is considered an adequate remedy’” that precludes the writs of

prohibition and mandamus. Id. at ¶ 7, quoting Smith at ¶ 8; State ex rel. Nye v. Coates,

146 Ohio St.3d 426, 2016-Ohio-1559, 57 N.E.3d 1138, ¶ 10. However, despite the

existence of an adequate remedy, the writs will lie if the court in the underlying action

patently and unambiguously lacks jurisdiction. Entech LTD. v. Geauga Cty. Court of

Common Pleas, 2017-Ohio-503, 85 N.E.3d 108, ¶ 8 (11th Dist.); State ex rel. Powell v.

Markus, 115 Ohio St.3d 219, 2007-Ohio-4793, 874 N.E.2d 775, ¶ 7.                  Accordingly,

“[a]bsent a patent and unambiguous lack of jurisdiction, a tribunal having general subject-

matter jurisdiction of a case possesses authority to determine its own jurisdiction, and a

party challenging its jurisdiction has an adequate remedy by postjudgment appeal from

its holding that it has the requisite jurisdiction.” (Citation omitted.) State ex rel. Rootstown

Local School Dist. Bd. of Edn. v. Portage Cty. Court of Common Pleas, 78 Ohio St.3d

489, 491, 678 N.E.2d 1365 (1997).

       {¶8}   In his petition, Sferra maintains that respondent’s jurisdiction has not been

established “on the record.” Therefore, Sferra appears to argue that respondent is

proceeding without subject matter and personal jurisdiction.

       {¶9}   With respect to subject matter jurisdiction, R.C. 1901.20(A)(1) provides, in

relevant part, “The municipal court has jurisdiction to hear misdemeanor cases committed

within its territory and has jurisdiction over the violation of any ordinance of any municipal




                                               3
corporation within its territory, including exclusive jurisdiction over every civil action

concerning a violation of a state traffic law or a municipal traffic ordinance.”

R.C.1901.02(B) states that “[t]he Painesville municipal court has jurisdiction within

Painesville, Perry, Leroy, Concord, and Madison townships in Lake county.”

       {¶10} Viewing the allegations in Sferra’s petition in a manner most favorable to

him, he cannot establish a patent and unambiguous lack of subject matter jurisdiction.

       {¶11} With respect to personal jurisdiction, Sferra maintains that he is an

“American National / State Citizen / Ohioan,” and the trial court has not yet established

jurisdiction over him on the record despite his requests.

       {¶12} However, R.C. 2901.11(A)(1) provides, “A person is subject to criminal

prosecution and punishment in this state if * * * [t]he person commits an offense under

the laws of this state, any element of which takes place in this state.” See also State v.

Blood, 11th Dist. Ashtabula No. 98-A-0041, 1999 WL 744031, *2 (Sept. 17, 1999), fn. 1.

(in “criminal case[s, ] the jurisdictional issues raised are generally understood to be

framed in terms of territorial jurisdiction. In this regard, Ohio has territorial jurisdiction over

persons who commit crimes within the territory of Ohio or when at least one element of

the crime takes place in Ohio”).

       {¶13} Again, construing all allegations in the petition in Sferra’s favor, he cannot

establish a patent and unambiguous lack of personal jurisdiction.

       {¶14} Sferra has an adequate remedy at law via appeal from the court’s holding

that it has jurisdiction. Rootstown Local School Dist. Bd. of Edn., 78 Ohio St.3d at 491.

       {¶15} Accordingly, Sferra can prove no set of facts entitling him to relief. Civ.R.




                                                4
12(B)(6). Respondent’s motion to dismiss is granted, and the petition is dismissed.




CYNTHIA WESTCOTT RICE, J., THOMAS R. WRIGHT, J., MATT LYNCH, J., concur.




                                           5